288 F.2d 161
William H. T. CARNEY, Appellant,v.Thomas S. GATES, Jr., Secretary of Defense et al., Appellees.
No. 15578.
United States Court of Appeals District of Columbia Circuit.
Argued December 19, 1960.
Decided March 2, 1961.

Mr. George C. Dreos, Washington, D. C., for appellant.
Mr. David L. Rose, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George C. Doub, Messrs. Oliver Gasch, U. S. Atty., and Morton Hollander, Atty., Dept. of Justice, were on the brief, for appellees. Mr. Carl W. Belcher, Asst. U. S. Atty., also entered an appearance for appellees.
Before BAZELON, BASTIAN and BURGER, Circuit Judges.*
PER CURIAM.


1
Challenging his removal from service as a non-veteran civilian employee of the Department of the Army, appellant sued for a declaratory judgment in the District Court. The appellees moved for summary judgment and, in the alternative, for judgment on the pleadings on grounds of laches. The court granted the motion for summary judgment and dismissed the complaint. We affirm the dismissal on the ground that the suit is barred by laches. United States ex rel. Arant v. Lane, 1919, 249 U.S. 367, 39 S.Ct. 293, 63 L.Ed. 650; Drown v. Higley, 1957, 100 U.S.App.D.C. 326, 244 F. 2d 774; Wunderle v. Kimball, 1952, 91 U.S.App.D.C. 394, 201 F.2d 707.


2
Affirmed.



Notes:


*
 Circuit Judge Bastian did not participate in the hearing of this case but counsel for the parties stipulated, that in case of disagreement between the two hearing judges as to disposition of the appeal, the case would be submitted to him on the briefs. The two hearing judges were in agreement but decided, nevertheless, to submit the case on the briefs to Circuit Judge Bastian, who joins in this opinion